       Case 4:19-cv-00110 Document 8 Filed on 02/08/19 in TXSD Page 1 of 3



                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

GILBERT SANCHEZ                                    §
                                                   §
                                                   §
VS.                                                §   CA NO. 4:19−cv−00110
                                                   §
                                                   §
ENTERPRISE OFFSHORE DRILLING                       §
LLC AND SMART FABRICATORS OF                       §
TEXAS, LLC                                         §


      PLAINTIFF’S MOTION FOR PARTIAL DISMISSAL AGAINST DEFENDANT
         ENTERPRISE OFFSHORE DRILLING LLC WITHOUT PREJUDICE

       Plaintiff asks this Court to dismiss Defendant Enterprise Offshore Drilling LLC

(“Enterprise”) from this suit without prejudice.

                                       A. INTRODUCTION

1.     Plaintiff is Gilbert Sanchez.

2.     On December 11, 2018, Plaintiff filed suit against Enterprise Offshore Drilling LLC and

Smart Fabricators of Texas LLC (“Smart Fabricators”) for injuries that occurred in the course

and scope of his employment aboard the Enterprise 263 vessel. The claims arise out of injuries

sustained on August 8, 2018.

3.     Defendant Enterprise was served on December 14, 2018. Defendant Smart Fabricators

was served on December 17, 2018. All Defendants filed an answer.

4.     On January 11, 2019, Defendants Enterprise and Smart Fabricators then filed a notice of

removal. All Defendants consented to removal.

                                         B. ARGUMENTS




                                                   1
      Case 4:19-cv-00110 Document 8 Filed on 02/08/19 in TXSD Page 2 of 3



5.     Plaintiff seeks to dismiss Defendant Enterprise without prejudice. Plaintiff asks that the

dismissal of this Defendant be without prejudice, as the parties are only in the very early stages

of the lawsuit, and this will preserve Plaintiff’s right to bring any viable claims against this

Defendant in the future.

6.     Plaintiff seeks this dismissal in order to focus on pursuing claims already pled in his

latest petition on file, against Defendant Smart Fabricators, Plaintiff’s Jones Act employer.

7.     Defendant Enterprise has not filed any counterclaims. This Defendant will not be

prejudiced by dismissal.

                                         C. CONCLUSION

8.     For these reasons, Plaintiff asks the Court to grant this motion and dismiss Enterprise

Offshore Drilling LLC from this suit without prejudice. Plaintiff’s claims against Defendant

Smart Fabricators of Texas, LLC will continue.



                                              Respectfully submitted,

                                             THE BUZBEE LAW FIRM

                                             By: /s/ Andrew Dao
                                                 Anthony G. Buzbee
                                                 State Bar No. 24001820
                                                 Federal Bar No. 22679
                                                 Andrew Dao
                                                 State Bar No. 24082895
                                                 Federal Bar No. 2368172
                                                 Cornelia Brandfield-Harvey
                                                 State Bar No. 24103540
                                                 Federal Bar No. 3323190
                                                 JPMorgan Chase Tower
                                                 600 Travis Street, Suite 7300
                                                 Houston, Texas 77002
                                                 Tel: (713) 223-5393
                                                 Fax: (713) 223-5909
                                                 tbuzbee@txattorneys.com

                                                 2
      Case 4:19-cv-00110 Document 8 Filed on 02/08/19 in TXSD Page 3 of 3



                                               adao@txattorneys.com
                                               cbrandfield-harvey@txattorneys.com
                                               www.txattorneys.com

                                           ATTORNEYS FOR PLAINTIFF

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been duly
served upon all known counsel of record in accordance with the Federal Rules of Civil Procedure
on February 8, 2019.


                                                          Andrew Dao
                                                          Andrew Dao




                                              3
